NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EARNEST CASSELL WOODS II,                       No. 18-17360

                Plaintiff-Appellant,            D.C. No. 4:11-cv-04730-JSW

 v.
                                                MEMORANDUM*
ROBERT L. AYERS, Jr., Warden; et al.,

                Defendants-Appellees,

and

J. CURZON, Associate Warden; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Earnest Cassell Woods II appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Woods failed

to raise a genuine dispute of material fact as to whether any defendant was

deliberately indifferent to Woods’s gastrointestinal issues. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health); Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir.

2002) (a delay in medical treatment does not constitute deliberate indifference

unless the delay led to significant injury).

      We reject as without merit Woods’s contention of judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Woods’s motion for judicial notice (Docket Entry No. 18) is denied as

unnecessary.

      AFFIRMED.




                                           2                                   18-17360